Exhibit 10.06

THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT

THIS THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”), dated as
of July 29, 2005, is entered into by and among CHELSEY FINANCE, LLC, a Delaware
limited liability company (“Lender”), BRAWN, LLC, a Delaware limited liability
company (“Brawn LLC”), HANOVER REALTY, INC., a Virginia corporation (“Hanover
Realty”), THE COMPANY STORE FACTORY, INC., a Delaware corporation (“TCS
Factory”), THE COMPANY OFFICE, INC., a Delaware corporation (“TCS Office”),
SILHOUETTES, LLC, a Delaware limited liability company (“Silhouettes LLC”),
HANOVER COMPANY STORE, LLC, a Delaware limited liability company (“HCS LLC”),
DOMESTICATIONS, LLC, a Delaware limited liability company (“Domestications
LLC”), KEYSTONE INTERNET SERVICES, LLC, a Delaware limited liability company
(“KIS LLC”), and THE COMPANY STORE GROUP, LLC, a Delaware limited liability
company (“CSG LLC” and, together with Brawn, Brawn LLC, Hanover Realty, TCS
Factory, TCS Office, Silhouettes LLC, HCS LLC, Domestications LLC and KIS LLC,
collectively, “Borrowers” and each, individually, a “Borrower”), HANOVER DIRECT,
INC., a Delaware corporation (“Hanover”), CLEARANCE WORLD OUTLETS, LLC, a
Delaware limited liability company (“Clearance World”), SCANDIA DOWN, LLC, a
Delaware limited liability company (“Scandia Down LLC”), LACROSSE FULFILLMENT,
LLC, a Delaware limited liability company (“LaCrosse LLC”), D.M. ADVERTISING,
LLC, a Delaware limited liability company (“DM Advertising LLC”), AMERICAN DOWN
& TEXTILE, LLC, a Delaware limited liability company (“ADT LLC”), and HANOVER
GIFTS, INC., a Virginia corporation (“Hanover Gifts” and, together with Hanover,
Clearance World, Scandia Down LLC, LaCrosse LLC, DM Advertising LLC and ADT LLC,
collectively, “Guarantors” and each, individually, a “Guarantor”).

W I T N E S S E T H:

WHEREAS, Borrowers, Guarantors and Lender are parties to the Loan and Security
Agreement, dated as of July 8, 2004, as amended (as so amended, the “Loan
Agreement”), pursuant to which Lender has made loans and advances to Borrowers;

WHEREAS, Borrowers and Guarantors have requested that Lender(a) consent to the
private label credit card program of Hanover with World Financial Network
National Bank (“WFNNB” as hereinafter further defined) as set forth in the
Private Label Credit Card Agreement (as hereinafter defined), (b) conditionally
waive certain Events of Default that have occurred and are continuing or still
exist, (c) amend the minimum amounts of Consolidated Working Capital and
Consolidated Net Worth that Hanover and its Subsidiaries are required to
maintain, (d) consent to the license by Silhouettes LLC to Branded, LLC (“Tweeds
Licensee” as hereinafter further defined) of the “Tweeds” trademark with an
option in favor of Tweeds Licensee to purchase the “Tweeds” trademark, together
with the goodwill symbolized thereby, and (e) to make certain other amendments
to the Loan Agreement and the other Financing Agreements;

 

 

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

WHEREAS, the parties hereto desire to enter into this Amendment to evidence and
effectuate such consents and amendments, in each case subject to the terms and
conditions and to the extent set forth herein; and

 

WHEREAS, Lender is willing to agree to provide such consents and make such
amendments, subject to the terms and conditions and to the extent set forth
herein.

NOW, THEREFORE, in consideration of the premises and covenants set forth herein
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto agree as follows:

1.

Definitions.

(a)       Additional Definitions. As used herein or in any of the other
Financing Agreements, the following terms shall have the meanings given to them
below, and the Loan Agreement shall be deemed and is hereby amended to include,
in addition and not in limitation, the following definitions:

(i)         “Co-Brand Account” shall mean a general purpose, open-end revolving
line of credit account that may be accessed through a WFNNB Credit Card
established by WFNNB for a customer of a Borrower in accordance with the terms
and conditions of the Private Label Credit Card Agreement.

(ii)       “Existing Defaults” shall have the meaning set forth in Section 11(a)
hereof.

(iii)       “Hanover Private Label Credit Card Program” shall mean the private
label program of Hanover as set forth in the Private Label Credit Card
Agreement.

(iv)       “Private Label Account” shall mean an individual, open-end revolving
line of credit account that may be accessed through a WFNNB Credit Card
established by WFNNB for a customer of a Borrower in accordance with the terms
and conditions of the Private Label Credit Card Agreement.

(v)        “Private Label Credit Card Agreement” shall mean the Co-Brand and
Private Label Credit Card Program Agreement, dated as of February 22, 2005,
between Hanover and WFNNB, as amended by Amendment Number One to Credit Card
Program Agreement, dated as of March 30, 2005, as the same now exists or may
hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced.

(vi)      “Private Label Receivables” shall mean Credit Card Receivables that
arise solely from goods or services sold by Borrowers to customers who have
purchased goods or services using a WFNNB Credit Card under the Hanover Private
Label Credit Card Program.

(vii)      “Tweeds Licensee” shall mean Branded, LLC, a Georgia limited
liability company, and its successors and assigns.

(viii)     “Tweeds Licensing Agreement” shall mean the License-to-Purchase
Agreement, dated as of April 18, 2005, between Silhouettes LLC and Tweeds
Licensee, as the

 

 

2

 

 

 


--------------------------------------------------------------------------------



 

same now exists or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced.

(ix)       “WFNNB” shall mean World Financial Network National Bank, a chartered
national bank, and its successors and assigns.

(x)       “WFNNB Credit Card” shall mean a credit card issued by WFNNB to a
customer of a Borrower with respect to either a Co-Brand Account or a Private
Label Account pursuant to the Private Label Credit Card Agreement.

(xi)       “WFNNB Credit Card Accounts” shall mean, collectively, the Co-Brand
Accounts and the Private Label Accounts.

(xii)      “WFNNB Credit Card Acknowledgment” shall mean the letter agreement,
dated as of the date hereof, among Lender, WFNNB and Hanover Re: Hanover Private
Label Credit Card Program, as the same now exists or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced.

(b)

Amendment to Definitions.

(i)        Credit Card Acknowledgments. All references to the term “Credit Card
Acknowledgements “ in the Loan Agreement and the other Financing Agreements are
hereby amended to include, without limitation, the WFNNB Credit Card
Acknowledgment.

(ii)       Credit Card Agreements. All references to the term “Credit Card
Agreements” in the Loan Agreement and the other Financing Agreements are hereby
amended to include, without limitation, the Private Label Credit Card Agreement.

(iii)       Credit Card Issuer. All references to the term “Credit Card Issuer”
in the Loan Agreement and the other Financing Agreements shall be deemed and
each such reference is hereby amended to mean any Person (other than a Borrower)
who issues or whose members issue credit cards, including, without limitation,
MasterCard or VISA bank credit or debit cards or other bank credit or debit
cards issued through MasterCard International, Inc., Visa, U.S.A., Inc. or Visa
International and American Express, Discover, Diners Club, Carte Blanche and
other non-bank credit or debit cards, including, without limitation, credit or
debit cards issued by or through American Express Travel Related Services
Company, Inc., Novus Services, Inc. and WFNNB.

Interpretation. All capitalized terms used herein and not defined herein shall
have the meanings given to such terms in the Loan Agreement.(c)    

2.   Indebtedness. Section 6.3 of the Loan Agreement is hereby amended by
deleting the word “and” appearing at the end of Section 6.3(f), replacing the
period with a semicolon and the word “and” appearing at the end of Section
6.3(g) and adding a new Section 6.3(h) immediately thereafter as follows:

“(h) Indebtedness of Borrowers and Hanover to WFNNB for chargebacks and fees
payable by Hanover to WFNNB and Indebtedness arising out of the contingent
obligation of Borrowers and Hanover to repurchase Private Label

 

 

3

 

 

 


--------------------------------------------------------------------------------



 

Accounts in accordance with the terms and conditions of the Private Label Credit
Card Agreement; provided, that:

(i) such Indebtedness is incurred in accordance with and to the extent permitted
by Section 6.4(f) hereof;

(ii) Borrowers and Guarantors shall not terminate the Private Label Credit Card
Agreement without the prior written consent of Lender;

(iii) with respect to the contingent obligation of Borrowers and Hanover to
repurchase Private Label Accounts under the Private Label Credit Card Agreement
in the event of a termination of the Private Label Credit Card Agreement, any
repurchase of any Private Label Accounts or any other WFNNB Credit Card Accounts
shall not be permitted if any of the amounts used to repurchase any such WFNNB
Credit Card Accounts shall be funded, directly or indirectly, using proceeds of
any Loans or other advances or accommodations under the Loan Agreement or the
other Financing Agreements;

(iv) in the event Hanover or Borrowers are required to fulfill the repurchase
obligation due to the termination of the Private Label Credit Card Agreement by
WFNNB, Hanover and Borrowers may satisfy such obligation by obtaining alternate
financing in the form of equity or debt (“Repurchase Financing”) so long as each
of the following conditions have been satisfied as determined by Lender in good
faith:

(A) Lender shall have received not less than thirty (30) days’ prior written
notice of the intention to repurchase any such WFNNB Credit Card Accounts using
proceeds of such Repurchase Financing, which notice shall set forth in
reasonable detail satisfactory to Lender, the terms and conditions of such
Repurchase Financing and such other information with respect thereto as Lender
may reasonably request,

(B) such Repurchase Financing shall be on terms and conditions acceptable to
Lender in its good faith discretion, and all of the agreements, documents and
instruments evidencing or otherwise related to such Repurchase Financing shall
be in form and substance satisfactory to Lender in its good faith determination;

(C) if such Repurchase Financing involves entering into a Credit Card Agreement
with a Credit Card Issuer to replace the Hanover Private Label Credit Card
Program, Lender shall have received, in each case, in form and substance
acceptable to Lender, such Credit Card Agreement and a Credit Card
Acknowledgment;

(D) if such Repurchase Financing is in the form of Indebtedness, such Repurchase
Financing shall be unsecured and subordinated in right of payment to the prior
right of Lender to receive the indefeasible payment in full of all Obligations
as set forth in a written subordination agreement, in form

 

 

4

 

 

 


--------------------------------------------------------------------------------



 

and substance acceptable to Lender;

(E) if such Repurchase Financing is in the form of equity, no dividends,
payments or distributions in respect of, or repurchases or redemptions of,
Capital Stock consisting of such Repurchase Financing shall be permitted until
Lender shall have received the indefeasible payment in full of all Obligations;

(F) after giving effect to such Repurchase Financing, no Incipient Default or an
Event of Default shall exist or have occurred and be continuing,

(v) Hanover and Borrowers shall not, directly or indirectly (A) amend, modify,
alter or change any of the terms of the Hanover Private Label Credit Card
Program in effect on March 30, 2005, except, that, Hanover and Borrowers may,
after prior written notice to Lender, amend, modify, alter or change the terms
thereof so long as any such amendment, modification, alteration or change does
not result in terms that are more burdensome or less favorable than the terms of
the Hanover Private Label Credit Card Program as in effect on March 30, 2005, or
(C) redeem, retire, defease, purchase or otherwise acquire such Indebtedness, or
set aside or otherwise deposit or invest any sums for such purpose; and

(vi) Hanover and Borrowers shall furnish to Lender copies of all material
notices or demands in connection with the Hanover Private Label Credit Card
Program received by Hanover or any Subsidiary of Hanover or on its behalf
promptly after the receipt thereof or sent by Hanover or any such Subsidiary on
its behalf concurrently with the sending thereof, as the case may be.”

3.   Encumbrances. Section 6.4 of the Loan Agreement is hereby amended by
deleting the word “and” appearing at the end of Section 6.4(g), replacing the
period with a semicolon and the word “and” appearing at the end of Section
6.4(h) and adding new Section 6.4(i) immediately thereafter, as follows:

“(i) right of WFNNB to purchase the Private Label Receivables sold by any
Borrower or Hanover to WFNNB pursuant to the Private Label Credit Card
Agreement, subject to the terms and conditions of the WFNNB Credit Card
Acknowledgment and Section 6.3(d) hereof.”

4.   Sale of Assets. Section 6.9 of the Loan Agreement is hereby amended by
adding the number “(i)” after the words “provided, however,” and replacing the
period with a semicolon and the word “and” appearing at the end of clause (i) of
such proviso and adding new clause (ii) immediately thereafter, as follows:

“(ii) the foregoing shall not restrict the sale by any Borrower or Hanover to
WFNNB of the Private Label Receivables of such Borrower in accordance with the
terms and conditions of the Private Label Credit Card Agreement so long as each
of the following conditions shall have been satisfied as determined by

 

 

5

 

 

 


--------------------------------------------------------------------------------



 

Lender in good faith:

(A) all sales of the Private Label Receivables by any Borrower or Hanover to
WFNNB shall be subject to the lien and security interest of Lender, subject to
the terms and conditions of the WFNNB Credit Card Acknowledgment, and Section 9
of the Third Amendment to Loan and Security Agreement, dated as of July 29,
2005, and

(B) at the time of each such sale, the Private Label Credit Card Agreement shall
be in full force and effect and no default or event of default shall exist
thereunder by any of the parties thereto.”

5.   Inventory Covenants. Section 6.13(b) of the Loan Agreement is hereby
amended by adding the following at the end of such Section:

“With respect to any returned Inventory originally purchased with a WFNNB Credit
Card, upon the occurrence of an Event of Default or Incipient Default, at the
request of Lender, each Borrower and Guarantor shall (i) hold all such returned
Inventory in trust for Lender, (ii) segregate all such returned Inventory from
all of its other property, (iii) dispose of such returned Inventory solely in
accordance with the instructions of Lender, and (iv) not issue any credits,
discounts or allowances with respect thereto without the prior written consent
of Lender.”

6.   Consolidated Working Capital. Section 6.18 of the Loan Agreement is hereby
deleted and replaced with the following:

“6.18

Consolidated Working Capital

 

Hanover shall, commencing with the fiscal month ending July 2005, and for each
fiscal month thereafter in any fiscal year thereafter, maintain Consolidated
Working Capital, calculated on a consolidated basis for Hanover and its
Subsidiaries, of not less than the following amounts as at the end of each such
fiscal month:

 

Period

Amount

January

$ 4,500,000

February

$ 6,300,000

March

$ 2,700,000

April

$ 5,400,000

May

$ 5,400,000

June

$ 5,400,000

July

$ 5,400,000

August

$ 6,300,000

September

$ 8,100,000

October

$ 6,300,000

November

$ 4,500,000

December

$ 7,200,000”

 

 

 

6

 

 

 


--------------------------------------------------------------------------------



 

 

7.   Consolidated Net Worth. Section 6.19 of the Loan Agreement is hereby
deleted in its entirety and replaced with the following:

“6.19

Consolidated Net Worth.

Hanover shall, commencing with the fiscal month ending July 2005 and for each
fiscal month thereafter in any fiscal year thereafter, maintain Consolidated Net
Worth, calculated on a consolidated basis for Hanover and its Subsidiaries, of
not less than the following amounts as at the end of each such fiscal month:

Period

Amount

January

($49,350,000)

February

($50,400,000)

March

($48,300,000)

April

($48,300,000)

May

($48,300,000)

June

($47,250,000)

July

($46,200,000)

August

($45,150,000)

September

($44,100,000)

October

($44,100,000)

November

($40,950,000)

December

($38,850,000)”

 

8.   EBITDA. Sections 6.28(b) and (c) of the Loan Agreement are hereby deleted
in their entirety and replaced with the following:

“(b) Hanover and its Subsidiaries shall not, commencing with the second fiscal
quarter of Hanover and its Subsidiaries ending June 25, 2005 and for each fiscal
quarter thereafter during the fiscal year 2005, permit EBITDA of Hanover and its
Subsidiaries commencing on the first day of such fiscal year and ending on the
last day of the applicable fiscal quarter set forth below on a cumulative YTD
basis to be less than the respective amount set forth below opposite such fiscal
quarter end YTD period:

 

Fiscal Quarter

End YTD Periods

for Fiscal Year 2005  

 

 

Cumulative

Minimum EBITDA

 

 

(ii)         December 26, 2004 through

June 25, 2005

$4,950,000

(iii)        December 26, 2004 through

September 24, 2005

$8,640,000

(iv)        December 26, 2004 through

December 31, 2005

$13,950,000”

 

 

 

 

7

 

 

 


--------------------------------------------------------------------------------



 

 

(g) Hanover and its Subsidiaries shall not, as to any fiscal quarter during the
fiscal year 2006 of Hanover and its Subsidiaries and for each fiscal quarter
thereafter in any fiscal year thereafter, permit EBITDA of Hanover and its
Subsidiaries commencing on the first day of such fiscal year and ending on the
last day of the applicable fiscal quarter set forth below on a cumulative YTD
basis to be less than the respective amount set forth below opposite such fiscal
quarter end YTD period:

 

Fiscal Quarter

End YTD Periods

for Fiscal Year 2006

 

Cumulative

Minimum EBITDA

 

(i)           January 1, 2006 through

April 1, 2006

$2,520,000

(ii)         January 1, 2006 through

July 1, 2006

$4,950,000

(iii)        January 1, 2006 through

September 30, 2006

$8,640,000

(iv)        January 1, 2006 through

December 30, 2006

$13,950,000”

 

9.

Release of Security Interest in Certain Collateral.

 

(a)       Effective upon the sale by any Borrower of any Private Label
Receivables to WFNNB pursuant to the Private Label Credit Card Agreement and the
receipt by Lender of all amounts due to Borrowers and Hanover under the Private
Label Credit Card Agreement, the security interests and liens of Lender in and
upon such Private Label Receivables shall be terminated and released
automatically and without further action; provided, that, nothing contained
herein or otherwise shall be deemed to be a release or termination by Lender of
any security interests in and liens upon the following, which security interests
and liens shall continue, and shall be deemed to continue, in full force and
effect: (i) the proceeds from the sale of any such Private Label Receivables or
any other assets of Borrowers and Guarantors, all of which shall continue in
full force and effect, (ii) any returned inventory or merchandise and any
indebtedness or obligation of a customer of Hanover under Credit Card Accounts
or otherwise with respect to any receivable attributable to such returned
inventory or merchandise and (iii) the Private Label Receivable with respect to
any WFNNB Credit Card Account that is charged back to Hanover by WFNNB under the
terms of the Private Label Credit Card Agreement.

(b)       Except as specifically set forth herein, nothing contained herein
shall be construed in any manner to constitute a waiver, release or termination
or to otherwise limit or impair any of the obligations or indebtedness of any
Borrower or Guarantor or any other person or entity to Lender, or any duties,
obligations or responsibilities of any Borrower or Guarantor or any other person
or entity to Lender.

 

 

 

 

8

 

 

 


--------------------------------------------------------------------------------



 

 

 

10.

Consent to Tweeds Licensing Agreement.

(a)       Notwithstanding anything to the contrary contained in the Trademark
Collateral Assignment and Security Agreement, dated July 8, 2004, among
Borrowers that are signatory parties thereto and Lender, as heretofore amended,
or Section 6.7 of the Loan Agreement, subject to the terms and conditions
contained herein, Silhouettes LLC may enter into the Tweeds Licensing Agreement
with Tweeds Licensee to provide for the license of the “Tweeds” trademark and
option in favor of Tweeds Licensee to purchase the “Tweeds” trademark and the
goodwill symbolized thereby, as set forth in the Tweeds Licensing Agreement so
long as Borrowers and Guarantors remit all payments and other amounts due to
Silhouettes LLC under the Tweeds Licensing Agreement to a Blocked Account in
accordance with the terms and conditions of the Loan Agreement;

(b)       Borrowers and Guarantors represent, warrant and covenant with, to and
in favor of Lender the following:

(i)        The “Tweeds” trademark is no longer intended to be used in the
business of Borrowers or Guarantors and that no sales of Inventory are or will
be consummated using the “Tweeds” trademark or name.

(ii)       Borrowers and Guarantors have delivered to Lender a true, correct and
complete copy of the executed Tweeds Licensing Agreement and each other
agreement, document or instrument executed or delivered in connection therewith.

(iii)       Silhouettes LLC shall not enter into any amendment, modification or
alteration of the Tweeds Licensing Agreement that would in any way reduce the
amounts payable thereunder or make any terms less favorable to Silhouettes LLC
in any material way.

11.

Conditional Waiver of Events of Default.

(a)       It has come to the attention of Lender that certain Events of Default
have occurred and are continuing or exist as set forth on Schedule 11(a) hereto
(the “Existing Defaults”) and in the absence of this conditional waiver, entitle
Lender to cease making Loans and to exercise its other rights and remedies under
the Financing Agreements, applicable law or otherwise. In reliance upon the
representations, warranties and covenants of Borrowers and Guarantors contained
herein, and subject to the terms and conditions contained herein, Lender agrees
to waive the Existing Defaults so long as Borrowers and Guarantors take the
actions set forth on Schedule 11(a) hereto within the time periods and in
accordance with the terms and conditions set forth on Schedule 11(a) hereto
(collectively, the “Existing Default Cure Actions”).

(b)       Borrowers and Guarantors hereby acknowledge and agree that if
Borrowers or Guarantors fail to implement an Existing Default Cure Action in a
timely manner satisfactory to Lender, or fail to deliver evidence to Lender, in
form and substance satisfactory to Lender, that Borrowers and Guarantors have
implemented such Existing Default Cure Action, then unless otherwise agreed to
by Lender in writing, the waiver of the corresponding Existing Default shall
automatically and without further action terminate and be of no force and
effect.

 

 

9

 

 

 


--------------------------------------------------------------------------------



 

Lender may thereafter immediately enforce its rights and remedies in accordance
with the terms and conditions of the Financing Agreements, including, without
limitation, ceasing making any Loans or providing any Letter of Credit
Accommodations.

(c)       Lender has not waived, is not by this Amendment waiving, and has no
intention of waiving, any Event of Default which may have occurred on or prior
to the date hereof, whether or not continuing on the date hereof, or which may
occur after the date hereof (whether the same or similar to the Existing
Defaults or otherwise), other than the specific Existing Defaults subject to the
terms and conditions of Section 11(b) hereof. The foregoing waiver shall not be
construed as a bar to or a waiver of any other or further Event of Default on
any future occasion, whether similar in kind or nature to the Existing Defaults
or otherwise and shall not constitute a waiver, express or implied, of any of
the rights and remedies of Lender arising under the terms of the Loan Agreement
or any other Financing Agreements on any future occasion or otherwise,
including, without limitation, the failure of Borrowers or Guarantors to
implement the Existing Default Cure Actions.

12. Representations, Warranties and Covenants. Borrowers and Guarantors
represent, warrant and covenant with and to Lender as follows, which
representations, warranties and covenants are continuing and shall survive the
execution and delivery hereof, the truth and accuracy of, or compliance with
each, together with the representations, warranties and covenants in the other
Financing Agreements, being a condition of the effectiveness of this Amendment
and a continuing condition of the making or providing of any Revolving Loans or
Letter of Credit Accommodations by Lender to Borrowers:

 

(a)  This Amendment and each other agreement or instrument to be executed and
delivered by Borrowers or Guarantors hereunder have been duly authorized,
executed and delivered by all necessary action on the part of Borrowers and
Guarantors which is a party hereto and thereto and, if necessary, their
respective stockholders (with respect to any corporation) or members (with
respect to any limited liability company), and is in full force and effect as of
the date hereof, as the case may be, and the agreements and obligations of
Borrowers or Guarantors, as the case may be, contained herein and therein
constitute legal, valid and binding obligations of Borrowers and Guarantors, as
the case may be, enforceable against them in accordance with their terms.

(b)  No action of, or filing with, or consent of any governmental or public body
or authority, and no approval or consent of any other party, other than Chelsey,
is required to authorize, or is otherwise required in connection with, the
execution, delivery and performance of this Amendment and each other agreement
or instrument to be executed and delivered pursuant hereto.

(c)  Borrowers and Guarantors have delivered to Lender true, correct and
complete copies of the Private Label Credit Card Agreement and all agreements,
documents and instruments to be delivered or executed in connection therewith.

(d)  Neither the execution and delivery of this Amendment, the Private Label
Credit Card Agreement, or any other agreements, documents or instruments in
connection therewith, nor the consummation of the transactions therein
contemplated, nor compliance with the provisions thereof (i) has violated or
shall violate any law or regulation or any order or decree of

 

 

10

 

 

 


--------------------------------------------------------------------------------



 

any court or governmental instrumentality in any respect, or (ii) does, or shall
conflict with or result in the breach of, or constitute a default in any respect
under any mortgage, deed of trust, security agreement, agreement or instrument
to which any Borrower or Guarantor is a party or by which it or any of its
assets may be bound, or (iii) does or shall violate any provision of the
Certificate of Incorporation, Certificate of Formation, By-Laws or Operating
Agreement of any Borrower or Guarantor.

(e)  After giving effect to the waivers and consents set forth in this
Amendment, no Incipient Default or Event of Default exists or has occurred on
the date hereof.

13. Conditions Precedent. Concurrently with the execution and delivery hereof
(except to the extent otherwise indicated below), and as a further condition to
the effectiveness of this Amendment and the agreement of Lender to the
modifications and amendments set forth in this Amendment:

(a)       Lender shall have received a photocopy of an executed original or
executed original counterparts of this Amendment by electronic mail or facsimile
(with the originals to be delivered within five (5) Business Days after the date
hereof), as the case may be, duly authorized, executed and delivered by
Borrowers and Guarantors;

(b)

Lender shall have received, in form and substance satisfactory to Lender,

(i)        the WFNNB Credit Card Acknowledgment, duly authorized, executed and
delivered by WFNNB and Hanover; and

(ii)      the Amendment Number One to Credit Card Program Agreement between
WFNNB and Hanover, and all other agreements, documents and instruments executed
or delivered in connection with the Private Label Credit Card Agreement;

(c)       Lender shall have received, in form and substance satisfactory to
Lender, the consent of all Participants to this Amendment and the transactions
contemplated hereby;

(d)       Lender shall have received, in form and substance satisfactory to
Lender, with respect to each Borrower and Guarantor that is a limited liability
company, a Manager’s Certificate for such Borrowers and Guarantors, that (i)
identifies all officers or other persons authorized to act on behalf of such
company, and (ii) evidences the adoption and subsistence of company resolutions
approving the execution, delivery and performance by such Borrower and Guarantor
of this Amendment and the agreements, documents and instruments to be delivered
pursuant to this Amendment, in each case signed by all members of each such
company;

(e)       Lender shall have received, in form and substance satisfactory to
Lender, with respect to each Borrower and Guarantor that is a corporation, a
Secretary’s or Assistant Secretary’s Certificate of Directors’ Resolutions for
such Borrowers and Guarantors, that (i) identifies the officers of such
corporation authorized to act on behalf of such corporation and (ii) evidences
the adoption and subsistence of corporate resolutions approving the execution,
delivery and performance by such Borrower and Guarantor of this Amendment and
the agreements, documents and instruments to be delivered pursuant to this
Amendment;

 

 

 

11

 

 

 


--------------------------------------------------------------------------------



 

 

(f)        Each Borrower and Guarantor shall deliver, or cause to be delivered,
to Lender a true and correct copy of any consent, waiver or approval to or of
the transactions contemplated by the Private Label Credit Card Agreement, which
any Borrower or Guarantor is required to obtain from any other Person and such
consent, approval or waiver shall be in a form reasonably acceptable to Lender;
and

(g)       As of the date of this Amendment and after giving effect hereto, no
Incipient Default or Event of Default shall exist or have occurred, other than
the Existing Defaults.

14. Effect of this Amendment. This Amendment constitutes the entire agreement of
the parties with respect to the subject matter hereof, and supersedes all prior
oral or written communications, memoranda, proposals, negotiations, discussions,
term sheets and commitments with respect to the subject matter hereof. Except as
expressly provided herein, no other changes or modifications to the Loan
Agreement or any of the other Financing Agreements, or waivers of or consents
under any provisions of any of the foregoing, are intended or implied by this
Amendment, and in all other respects the Financing Agreements are hereby
specifically ratified, restated and confirmed by all parties hereto as of the
effective date hereof. To the extent that any provision of the Loan Agreement or
any of the other Financing Agreements conflicts with any provision of this
Amendment, the provision of this Amendment shall control.

15. Further Assurances. Borrowers and Guarantors shall execute and deliver such
additional documents and take such additional action as may be reasonably
requested by Lender to effectuate the provisions and purposes of this Amendment.

16. Governing Law. The validity, interpretation and enforcement of this
Amendment in any dispute arising out of the relationship between the parties
hereto, whether in contract, tort, equity or otherwise shall be governed by the
internal laws of the State of New York, without regard to any principle of
conflict of laws or other rule of law that would result in the application of
the law of any jurisdiction other than the State of New York.

17. Binding Effect. This Amendment shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.

18. Counterparts. This Amendment may be executed in any number of counterparts,
but all of such counterparts shall together constitute but one and the same
agreement. In making proof of this Amendment, it shall not be necessary to
produce or account for more than one counterpart thereof signed by each of the
parties hereto.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

 

12

 

 

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
on the day and year first written.

 

 

CHELSEY FINANCE, LLC

 

By:

/s/ William Wachtel

Name:

William Wachtel

Title:

Manager

 

 

THE COMPANY STORE FACTORY, INC.

THE COMPANY OFFICE, INC.

 

By:

/s/ John Swatek

Name:

John Swatek

Title:

Senior Vice President &

Chief Financial Officer

 

 

BRAWN, LLC

SILHOUETTES, LLC

HANOVER COMPANY STORE, LLC

DOMESTICATIONS, LLC

KEYSTONE INTERNET SERVICES, LLC

THE COMPANY STORE GROUP, LLC

 

By:

/s/ John Swatek

Name:

John Swatek

Title:

Senior Vice President &

Chief Financial Officer

           

 

By their signatures below, the

undersigned Guarantors acknowledge

and agree to be bound by the

applicable provisions of this

Amendment:

 

HANOVER DIRECT, INC.

 

By:

/s/ Wayne P. Garten

Name:

Wayne P. Garten

Title:

Chief Executive Officer

 

 



 

 

12

 

 

 


--------------------------------------------------------------------------------



 

 

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

CLEARANCE WORLD OUTLETS, LLC

SCANDIA DOWN, LLC

LA CROSSE FULFILLMENT, LLC

D.M. ADVERTISING, LLC

AMERICAN DOWN & TEXTILE, LLC

 

By:

/s/ Wayne P. Garten

Name:

Wayne P. Garten

Title:

Manager

 

HANOVER GIFTS, INC.

 

By:

/s/ Wayne P. Garten

Name:

Wayne P. Garten

Title:

Chairman

 

 

 

 

(i)

 

 

 

 

 